Case 8:19-cv-01298-JLS-KES Document 71 Filed 04/08/20 Page 1 of 2 Page ID #:3705



  __________________________________________________________________
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SACV 19-01298-JLS (KES)                                      Date: April 8, 2020
 Title: Terry Sonneveldt et al v. Mazda Motor of America, Inc., et al.
 Present: HONORABLE JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

          Terry Guerrero                                                   N/A
          Deputy Clerk                                                 Court Reporter

   Attorneys Present for Plaintiff:                            Attorneys Present for Defendant:

            Not Present                                                  Not Present

 Proceedings:           (In Chambers) SCHEDULING ORDER

         The Court has received and reviewed the parties’ Joint Rule 26(f) Report. (Doc. 66.) The
 Scheduling Conference set for hearing April 17, 2020, is VACATED, and the following schedule
 is set.

        Counsel’s attention is directed to the Court’s Civil Trial Order filed concurrently with
 this Minute Order.

         Below, the Court sets a Rule 23 class certification briefing schedule. The reports of
 experts who will offer opinions related to issues of class certification shall be disclosed no later
 than the filing of the motion (Plaintiff) and the opposition brief (Defendants). The Court
 acknowledges but does not grant Defendant’s request to set a fact discovery deadline prior to the
 class certification motion deadline. (See Jt. Rpt. Ex. A n.1.)

         Except for the motion for class certification, counsel shall notice all hearings for the first
 available motions date at the time of the filing of the motion, and the deadlines for opposition
 and reply briefs shall be in accordance with Local Rule 7-9 and 7-10. (See
 <<http://www.cacd.uscourts.gov/honorable-josephine-l-staton>> for closed civil motions hearing
 dates; see also Local Rules 7-9 & -10 (deadlines for opposition and reply briefs).)

       The motion for class certification shall be noticed for hearing on the first available
 motions hearing date at the time of the filing of the motion, but no earlier than April 16, 2021.

         The dates and deadlines set forth below will not be continued except upon a showing of
 good cause, which generally requires unforeseeable circumstances. See Fed. R. Civ. P. 16(b)(4).
 Failure to conduct discovery diligently or a desire to engage in settlement discussions will not
 constitute good cause.


 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            1
Case 8:19-cv-01298-JLS-KES Document 71 Filed 04/08/20 Page 2 of 2 Page ID #:3706



  __________________________________________________________________
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

 Case No. SACV 19-01298-JLS (KES)                                      Date: April 8, 2020
 Title: Terry Sonneveldt et al v. Mazda Motor of America, Inc., et al.
         The Court will set a trial date and an exhibit conference date at the Final Pretrial
 Conference. The parties are directed to confer before the Final Pretrial Conference and to
 identify in the Proposed Final Pretrial Conference Order mutually agreeable trial dates within the
 90 days following the Final Pretrial Conference. Where the Court’s trial calendar permits, the
 Court will set the trial for a date agreed upon by the parties.

     Last Day to File a Motion to Add Parties or Amend Pleadings:                         June 16, 2020

     Fact Discovery Cutoff:                                                               October 8, 2021
     Last Day to File a Motion for Class Certification:                                   December 21, 2020
     Last Day to File Opposition to Motion for Class Certification:                       February 8, 2021
     Later Day to File Reply in Support of Motion for Class Certification:                March 29, 2021
     Last Day to File Motions (Excluding Daubert Motions and all other                    October 22, 2021
     Motions in Limine):

     Last Day to Serve Initial Expert Reports:                                            October 22, 2021

     Last Day to Serve Rebuttal Expert Reports:                                           November 19, 2021

     Last Day to Conduct Settlement Proceedings:                                          December 10, 2021

     Expert Discovery Cutoff:                                                             December 17, 2021
     Last Day to File Daubert Motions:                                                    December 24, 2021

     Last Day to File Other Motions in Limine (Excluding Daubert                          January 14, 2022
     Motions):

     Final Pretrial Conference (10:30 a.m.):                                              February 11, 2022

     Preliminary Trial Estimate: 1

           IT IS SO ORDERED.
                                                                                    Initials of Preparer: tg


 1
  Despite the Court’s clear directive to do so (see Order Setting Scheduling Conference at 4), the parties declined to
 provide a preliminary trial estimate.
 ______________________________________________________________________________
                          CIVIL MINUTES – GENERAL                            2
